Citation Nr: 0211118	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for the health problems 
of the veteran's children.

(The issue of entitlement to service connection for cataracts 
will be the subject of a later decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1995 and 1997 RO decisions which denied the 
veteran's claims of service connection for prostate cancer, 
diabetes mellitus, the health problems of the veteran's 
children, and cataracts.  In August 1997 and December 1999, 
the Board remanded the veteran's claims to the RO for further 
development.  The case was later returned to the Board in 
March 2002.

It is noted that by a March 1999 RO decision, claims of 
service connection for right and left hip disabilities and a 
right leg disability were denied, and a claim for a higher 
rating for degenerative arthritis of the lumbar spine was 
denied.  The veteran did not appeal this decision; as such, 
the aforementioned issues are not before the Board. 

The main body of the present Board decision concerns the 
veteran's claims of service connection for prostate cancer, 
diabetes mellitus, and the health problems of his children.  
The Board is not, at this time, considering the claim of 
service connection for cataracts.  Rather, the Board is 
undertaking additional development on that issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.

 
FINDINGS OF FACT

1.  The medical evidence shows that the veteran's prostate 
cancer and diabetes mellitus began many years after service 
and are not attributable to any injury, disease, or incident 
of service, including exposure to ionizing radiation.

2.  VA compensation benefits are not available to a veteran 
based on the health problems of his children, which is 
claimed as secondary to the veteran's exposure to ionizing 
radiation. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001). 

3.  VA compensation benefits are not available to a veteran 
based on the health problems of his children, which is 
claimed as secondary to the veteran's exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from January 
1945 to August 1946.  His service personnel records show that 
he served as a Seaman aboard the U.S.S. Wayne, among other 
sea faring vessels.  His service medical records show that 
when he was examined for enlistment purposes in January 1945, 
his genitourinary system was normal, and his urinalysis was 
negative for sugar.  It was concluded he was physically 
qualified for service.  During the course of his period of 
service, no pertinent abnormalities were noted.  On 
separation examination in August 1946, it was again noted 
that his genitourinary system was normal, and his urinalysis 
was negative for sugar. 

A narrative of the activities of the U.S.S. Wayne (created by 
unknown sources) indicates that this ship sailed for Japan in 
September 1945.  It was further noted that some servicemen 
disembarked at Nagasaki on September 23, 1945.  

In October 1951, the veteran's daughter died.  Her death 
certificate shows that the disease or condition directly 
leading to her death was:  atelectasis neonatorum, which was 
due to prematurity of one day.  

In 1980, the veteran was diagnosed as having prostatitis.  
Prostate cancer was not noted. 

In December 1983, the veteran's son died.  His death 
certificate reflects that the cause of death was wound to the 
head.  

Private medical records, dated in 1990, show that the veteran 
was surgically treated for prostate cancer. 

Private treatment records, dated in the 1990s, show that the 
veteran's son was diagnosed as having medical problems, 
including ocular myasthenia gravis. 

Generally, VA and private medical records dated from 1995 to 
1997 show the veteran received treatment for non-insulin 
dependent diabetes mellitus and indicate the veteran 
previously had prostate cancer.  Specifically, VA medical 
records, dated in 1996, reflect the veteran's self-reported 
history of having been in Nagasaki in September 1945.  He 
related he was exposed to radiation and not given any 
protective gear.  He asserted he had resultant health 
problems from radiation exposure as did his children and 
grandchildren. 

In 1995, the veteran underwent VA Ionization Radiation 
Registration examinations.  During the examinations, he 
reported a history of having been a member of the landing 
forces in Nagasaki after the atomic bomb was dropped.  He 
indicated he had sugar in his urine and an abnormal genito-
urinary system.  He also reported he had children with birth 
defects or deformations, including mayasthenia gravis, 
thyroid problems and bipolar disorder.  Following a March 
1995 examination, it was concluded he was status post 
prostate cancer and had Type II diabetes.  On a March 1995 
ionizing radiation registry code sheet, D. K. (identified as 
an examiner or physician) noted that there was evidence of 
birth defects among the veteran's children or grandchildren.  
It was also noted that the veteran had been exposed to 
radiation and had prostate cancer. 

In June 1995, the RO received the veteran's application for 
residuals of radiation exposure.  He indicated he was in the 
first wave entering Nagasaki, Japan, after the atomic bomb 
was dropped. 

Medical records from Lovelace Health Systems, dated in 1996, 
show that the veteran reported that he had received treatment 
for diabetes among other conditions from 1970 to 1972. 

In a March 1996 letter to the veteran, the Defense Nuclear 
Agency (DNA) indicated that records confirm the veteran's 
participation with the occupation forces.  Information in the 
DNA data base also reflected that the veteran had diabetes 
and had his prostate removed. 

In August 1996, the RO received copies of the Atomic Veterans 
Newsletter, various articles, and a letter from G.B.N., M.D.  
Among other things, the newsletter indicated that the water 
in the Nishiyama Reservoir that the Marines drank was 
probably radioactive.  It was noted that the reservoir was 
about a mile from Nagasaki's nuclear blast center.  Articles 
such as "Radioactive Fallout: Bearing the Burden Fighting 
the Good Fight" indicate that "atomic veterans" suffer 
health problems and that 20 percent of their children are 
born with birth defects and suffer from chronic illnesses.  
Additionally, the RO received a letter from G.B.N., M.D., in 
which it was indicated that there was a causal connection 
between diabetes and "E.F.'s" radiation exposure.  (This 
letter does not deal with the veteran.)  

At a September 1996 RO hearing, the veteran testified that he 
was exposed to radiation in September 1945 when he landed in 
Nagasaki.  He elaborated that he had served aboard the U.S.S. 
Wayne and had been in the landing party with the Marines.  He 
said he had not been issued any gear which would protect 
against radiation exposure.  While in Japan, he said he drank 
the water and ate the food.  He said he entered hospitals 
where he interacted (e.g. shook hands) with patients.  He 
said he now believed that all of Nagasaki was contaminated 
(i.e. exposed to radiation).  In 1990, he said, he was 
diagnosed as having prostate cancer.  As for other current 
conditions, he said, he was a diabetic, which he attributed 
to exposure to ionizing radiation.  He testified that his 
children suffered from serious health problems, including 
myasthenia gravis, bipolar disorder, and thyroid cancer.  The 
veteran's wife indicated that she had a conversation with a 
service doctor and was told that their daughters' problems 
were attributable to the veteran's service in Nagasaki.  (She 
said that this opinion was never reduced to a written 
statement.)  She further indicated that she had 8 
pregnancies, 3 of which resulted in miscarriages. 

In an April 1997 statement, the veteran indicated that when a 
radiation reading was done in Nagasaki, by the Japanese, 
during the period of October 3-7, 1945, approximately 200 
different isotopes were discovered, several of which were 
still active.  He noted that a radiochemical analysis of soil 
showed it was still emitting beta particles or gamma rays.  
He also assailed VA's radiation dosage estimates as such were 
based on data collected in December 1945, a full three months 
after he entered the radioactive area.  With his statement, 
the veteran submitted several articles regarding the health 
consequences of radiation exposure in Japan. 

At a May 1997 Board hearing, the veteran testified that he 
had been in Degema Wharf which was 4 kilometers from the 
atomic epicenter.  He said he was never informed as to how he 
could protect himself from radiation exposure; and he said he 
now had prostate cancer, and diabetes as a result of 
radiation exposure.  He also indicated his belief that he had 
sustained genetic or chromosome damage, which caused his 
children to have health problems.

In a June 1997 letter to Senator Peter V. Dominici, the 
Defense Special Weapons Agency (DSWA) indicated that the 
veteran was a confirmed participant in the U.S. occupation of 
Nagasaki, Japan following World War II.  It was noted he was 
a Seaman in the Navy assigned to the U.S.S. Wayne.  It was 
noted that his radiation dose was likely tens of milirem 
based on worst case conditions.  His most likely dose could 
be as high as 1.0 rem (1000 milirems); however, his most 
probable dose was .02 rems.  The range of exposure was 10 
milirems with a maximum upper bound dose of up to 1.0 rem.  
It was noted that the basis for the aforementioned radiation 
dose was a survey conducted from October 15 to 27, 1945, by 
the Naval Medical Research Institute and a soil sample 
analysis taken by Japanese researchers; both the survey and 
soil sample analysis confirmed the number of radioactive 
elements and their contribution to an individual's dose. 

In a November 1997 letter to the RO, the DSWA indicated that 
Naval records confirmed that the veteran was a member of the 
American occupations forces in Japan following World War II.  
It was noted that while he was serving aboard the U.S.S. 
Wayne, the veteran was present in the VA-defined Nagasaki 
area from September 23 through September 26, 1945.  It was 
noted that in the "worst case" scenario, the veteran's 
radiation ingestion would be less than 1 rem.  It was noted 
that such did not mean that any individual (e.g. the veteran) 
approached that level of exposure.  In fact, it was probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.  (It was noted 
that the dose assigned to the veteran was based on the 
Hiroshima/Nagasaki fact sheet.)

In June 2000, the veteran submitted a November 1994 VA fact 
sheet regarding veterans exposed to radiation and a photocopy 
of an August 1997 Board decision.  

In a June 1998 letter to the Under Secretary of Health, it 
was noted by the Director of Compensation and Pension that 
the veteran was claiming service connection for diabetes and 
prostate cancer based on exposure to radiation during 
service.  It was noted he was diagnosed with diabetes 
sometime around September 1995, and his prostate cancer 
developed 45 years after service (in the 1940s).  The DSWA 
was noted as confirming the veteran's presence in the VA-
defined Nagasaki area in 1945 as a member of the American 
occupation forces.  A scientific dose reconstruction 
determined that the maximum possible radiation dose that 
might have been received by any individual at Nagasaki for 
the full duration of the American occupation (9/45-6/46) was 
less than one rem.  It was noted that at the time of the 
exposure the veteran was 18 years old.  The Under Secretary 
of Health was asked to provide an opinion as to whether it 
was likely, unlikely, or at least as likely as not that the 
veteran's prostate cancer and diabetes resulted from exposure 
to ionizing radiation. 

In July 1998 statement, the Chief of the Public Health and 
Environmental Hazards Office responded to the opinion request 
(discussed above).  She noted that the CIRRPC Science Panel 
Report Number 6, 1998 does not provide screening doses for 
prostate cancer or diabetes.  It was noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and was not clearly 
established.  She concluded that it was unlikely that either 
the veteran's prostate cancer or diabetes was attributable to 
his exposure to ionizing radiation during service. 

In an October 1998 letter, a private physician indicated that 
the veteran had a diagnosis of a chemical recurrence of 
adenocarcinoma of the prostate. 

In November 1998 statements, the veteran's fellow servicemen 
indicated that that they were in the Nishiyama area of 
Nagasaki (during World War II), and they suggested that VA 
was incorrect about their level of radiation exposure.  In 
letters dated in February and October 1999, fellow serviceman 
of the veteran's indicated that they remember landing in 
Nagasaki and being the first occupying forces after they 
dropped the bomb.  

VA medical records, dated from 1999 to 2001, generally show 
that the veteran received treatment for prostate cancer, and 
diabetes mellitus.  Some records reflect that the veteran 
reported a history of radiation exposure in Nagasaki and also 
reflect the veteran's opinion that his health problems and 
that of his children were related to such exposure. 

At a January 2002 RO hearing, the veteran testified that his 
prostate cancer was discovered in 1990.  He said that he had 
never had a conversation with his treating physician during 
which he/she indicated that there was a relationship between 
his exposure to radiation and his prostate cancer and 
diabetes.  With regard to the veteran's claim for service 
connection for the health problems of his children, he 
indicated that he had 8 children, most of whom were dead.  He 
said his wife had 3 miscarriages, 1 stillborn child, and 1 
child who had lived only 24 hours and was born without outer 
skin.  As for his 3 surviving children, he said they had 
conditions including myasthenia gravis, bipolar disorder, and 
thyroid cancer.  Both the veteran and his wife attributed 
their childrens' health problems to the veteran's own 
exposure to radiation in Japan. 

During the pendency of the veteran's claim, the veteran 
submitted a number of articles and pictures regarding the 
atomic bomb, radiation exposure, and medical conditions 
related to radiation exposure, including cancer.  
Specifically, the article "Residual Radiation in Hiroshima 
and Nagasaki" indicates, among other things, that the 
fallout in the Nishiyama area of Nagasaki registered 1.0 
mr/hr during the period of October 3-7, 1945 at locations of 
maximum intensity.  It was noted that that a realistic 
estimate of the exposure from fallout at Nishiyama would be 
at most 10 rem, which is not considered sufficient to cause 
obvious biological disturbances but might possibly have 
affected the blood picture to a small degree.  The veteran 
also submitted VA's M-10, Part II, entitled Environmental 
Medicine: Ionizing Radiation Program. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the November 1995 and February 
1997 rating decisions and of the reasons and bases for the 
denial of these claims.  The Board concludes that the 
discussions in the rating decisions, statements of the case 
(issued in June 1996, October 1997, and January 1999), and 
supplemental statements of the case (issued in September 
1996, October 1998, and May 1999) informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's medical records have been obtained; he 
was afforded a VA radiation examination in 1995 which 
addressed the claimed disabilities on appeal; radiation dose 
estimates were rendered based on his active service; and the 
Chief of the Public Health and Environmental Hazards Office 
offered an opinion as to whether the veteran's claimed 
disabilities were related to his inservice radiation 
exposure.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  The Board finds that the evidence on 
file is adequate to evaluate his claims for service 
connection for prostate cancer, diabetes mellitus and the 
health problems of his children.  In addition, the veteran 
was afforded multiple personal hearings before RO personnel 
and before Board personnel, including before the undersigned 
member of the Board.  38 C.F.R. § 3.103.  During these 
hearings, the veteran was given ample opportunity to present 
testimony in support his claims. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

1.  Prostate Cancer and Diabetes Mellitus 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection 
for a malignant tumor and diabetes mellitus, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a 
disability which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation exposed veteran is 
a veteran who participated in a radiation-risk activity while 
on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  Radiation risk activity means either on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, between August 6, 1945, and July 1, 1946; or 
internment as a prisoner of war in Japan during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of veterans who occupied 
Hiroshima or Nagasaki, Japan, as described above.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. §§ 3.309(d)(3)(ii).  
Prostate cancer and diabetes mellitus are not recognized as 
diseases specific to radiation-exposed veterans.  See 38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

In order to establish a claim under 38 C.F.R. § 3.111(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. 
§ 3.311(b)(5).  Prostate cancer is among the listed 
radiogenic diseases.  Specifically, prostate cancer must 
become manifest 5 years or more after radiation exposure.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  The Secretary then published a final rule 
amending 38 C.F.R. § 3.311, thereby implementing the Federal 
Circuit's decision to allow a claimant to establish direct 
service connection even if the condition is not radiogenic 
under 38 C.F.R. § 3.311.  60 Fed. Reg. 9627-28 (February 21, 
1995).  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).

Now, the Board will carefully review the veteran's appeal 
under all of the aforementioned legal theories.  

First, with regard to direct and presumptive service 
connection (without consideration of any claimed radiation 
exposure), it is noted that there were no complaints, 
treatment, or diagnoses pertaining to the prostate or 
diabetes mellitus during the veteran's period of active duty.  
To the contrary, it was consistently noted throughout 
service, including at the time of his enlistment and 
separation examinations that:  1) his genitourinary system 
was normal; and 2) he did not have sugar in his urine.  There 
is no medical evidence showing prostate cancer or diabetes 
mellitus within one year after his service separation.  
Rather, the two disabilities at issue were first manifested 
in the 1990s, several decades after his service separation.  
(One medical record on file suggests that the veteran's 
diabetes mellitus became manifest in the 1970s; assuming this 
is true, such condition still manifested many years after his 
service separation.)  Further, there is no competent medical 
evidence showing that any of the disabilities at issue, first 
diagnosed many years after service, are related to service or 
to any service-connected disability.  38 C.F.R. §§ 3.309(d), 
3.310.  (In this regard, it is noted that the veteran does 
not have any service-connected disabilities.)  In sum, the 
veteran's claims for prostate cancer and diabetes mellitus 
based on direct and presumptive service connection (without 
any consideration to any radiation exposure) must be denied.

Second, with regard to the veteran's allegations of radiation 
exposure, it is noted that there is corroborative evidence on 
file from DSWA indicating that the veteran was a confirmed 
participant in the U.S. occupation of Nagasaki, Japan, 
following World War II.  38 C.F.R. § 3.309(d)(3)(ii)(B).  As 
such, it is concluded that the veteran did indeed participate 
in a "radiation-risk activity."  Prostate cancer and 
diabetes mellitus are not, however, included in the list of 
conditions that may be presumptively service-connected by an 
individual who participated in a radiation-risk activity as 
set forth at 38 C.F.R. § 3.309(d).  Thus, the veteran may not 
prevail on this basis as he fails to have one of the 
recognized diseases specific to radiation-exposed veterans.

Third, with regard to the veteran's allegation of having 
"radiogenic diseases," it is noted that prostate cancer is 
indeed recognized by VA as a radiogenic disease.  Diabetes 
mellitus is not, however, recognized by VA as a radiogenic 
disease, and there is no competent medical or scientific 
evidence on file otherwise indicating that this condition is 
a radiogenic disease.  

In the veteran's case, prostate cancer manifested within the 
requisite time period, i.e. more than 5 years after service.  
Since the veteran was a confirmed participant in the U.S. 
occupation of Nagasaki, Japan following World War II and has 
a known radiogenic disease, namely prostate cancer, which 
became manifest in the requisite time period, the case was 
forwarded to the Department of Defense (specifically, DSWA) 
for a radiation dose assessment.  DSWA concluded in a 1997 
statement that while the veteran was exposed to radiation 
during active duty, such exposure was negligible-in the 
range of tens of milirems to a "worse case scenario" of 1.0 
rem.  VA regulations, however, dictate that the Board will 
presume that the veteran was exposed to the highest level of 
the dose range reported (i.e. 1.0 rem).  See 38 C.F.R. 
§ 3.311(a)(1).  

Following the receipt of the radiation dose estimate, the 
case was forwarded to the Chief of the Public Health and 
Environmental Hazards Office.  The Chief indicated in a July 
1998 statement that it was her considered opinion that 
neither the veteran's prostate cancer nor his diabetes 
mellitus could be attributed to exposure to ionizing 
radiation in service.  It was noted that this opinion was 
based on, among other things, the veteran's level of 
radiation exposure as well as scientific studies.

In support of his claim, the veteran argues that DSWA 
estimate of his radiation dose is inaccurate and he discounts 
the aforementioned opinion.  With regard to the estimated 
radiation dose, he argues that DSWA's estimates were based on 
sampling performed in December 1945, many months after he 
left Nagasaki.  He also argues that Japanese soil sampling 
shows that his radiation exposure was much higher than 
estimated.  This is not true.  According to a 1997 statement 
from DSWA, the veteran's radiation dose was not only based on 
testing completed in early October 1945 (a few weeks after 
the veteran left Nagasaki) but also based on soil samples 
taken by the Japanese.  The DSWA's estimate of the veteran's 
radiation exposure is clearly based on sound scientific 
evidence and is highly probative in this case.

The veteran also disputes the medical evidence on file which 
shows that his prostate cancer and diabetes mellitus are not 
attributable to his radiation exposure.  In this regard, it 
is noted that D.K. reported in a 1995 ionizing radiation 
registry code sheet that the veteran had been exposed to 
radiation and had prostate cancer.  First, it is noted that 
the opinion does not specifically state that a causal 
connection exists between radiation exposure and prostate 
cancer.  However, even if the opinion did state that, the 
basis for this conclusion would be unclear.  There is no 
indication that the claims file was reviewed or other 
investigative studies were made.  Further, it is not clear as 
to whether "D.K." is a physician or some other health care 
professional who has the requisite expertise to render an 
etiological opinion.  Given the aforementioned 
considerations, D.K.'s opinion is of low probative value.  

Further, there is an opinion on file from G.B.N., M.D., in 
which it was noted that there was a causal connection between 
E.F.'s radiation exposure and his diabetes.  This opinion is 
not supportive of the veteran's claim as the etiological 
opinion deals with "E.F." not the veteran.  It is wholly 
unclear as to whether the veteran and E.F. had the same level 
of radiation exposure.  Again, there is no opinion on file 
which provides an etiological link between the veteran's 
radiation exposure and his diabetes.

During the course of the veteran's appeal he submitted 
numerous articles regarding the atom bomb, radiation 
exposure, and the health effects of radiation exposure.  
These articles do not reference the veteran, are not 
concerned with the facts of his particular service and 
medical history, and are otherwise too generic to constitute 
competent medical evidence in support of his claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998), Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Conversely, the dose estimate provided by DSWA and the 
opinion of the Chief of Public Health and Environmental 
Hazards Office are of great probative value.  The DSWA's dose 
estimate was based on the nature of his service as well as 
sound scientific studies.  Further, the Chief's opinion is 
based on the veteran's radiation dose estimate as well as 
recent scientific studies.  With due consideration of the 
pertinent evidence on file, including the aforementioned, 
service connection for prostate cancer, may not be 
established on the basis of being a radiogenic disease.  
Again, diabetes mellitus is not recognized as a radiogenic 
disease, and there is no competent evidence on file showing 
that such is otherwise related to the veteran's exposure to 
ionizing radiation.  Combee, supra. 

In sum, there is no evidence linking any post-service 
diagnosis of prostate cancer or diabetes mellitus to the 
veteran's active military service or to any incident therein, 
including any possible radiation exposure.  The preponderance 
of the evidence is against the claims.  Gilbert v. Derwinski, 
1 Vet. App. 49 53 (1990).

2.  Health Problems of the Veteran's Children

The veteran contends that his inservice exposure to radiation 
during World War II caused damage to his chromosomes causing 
his offspring to suffer from numerous health problems.  As 
discussed above, the DSWA indicated in a 1997 letter that the 
veteran's probable radiation dose was .02 rems, and in the 
worse case scenario his dose would have been as high as 1.0 
rem.  It is also noted that the record reveals that several 
of the veteran's children are dead and the remaining suffer 
from a variety of health problems including myasthenia 
gravis, thyroid cancer and bipolar disorder.  Even assuming 
that the veteran was subject to the highest possible dose of 
radiation, there is still no evidence linking the health 
problems of the veteran's children to the veteran's own 
radiation exposure.  Furthermore, even if there was an 
opinion on file providing an etiological link, under the 
current veterans benefits scheme, there is no provision in 
law that provides for compensation benefits for the veteran 
based on the health problems of his children. 

The law, not the evidence, is dispositive of the outcome of 
the claim regarding service connection for the health 
problems of the veteran's children.  As a matter of law, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

All Claims

The veteran's allegations

The veteran claims he was exposed to radiation during active 
duty and has prostate cancer and diabetes mellitus as a 
result.  He also claims that he sustained chromosomal damage 
as a result of his radiation exposure and that his children 
have health problems as a result.  While the veteran is 
competent to testify as to symptomatology he has experienced, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to diagnosis or causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  Similarly, the 
veteran's wife's statements regarding the veteran and their 
childrens' diagnoses and the causation of such have no 
probative value.

Benefit of the doubt doctrine

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against all of the veteran's service 
connection claims and, thus, the rule is inapplicable. 


ORDER

Service connection for prostate cancer is denied.

Service connection for diabetes mellitus is denied.

Service connection for the health problems of the veteran's 
children is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

